 390DECISIONSOF NATIONALLABOR RELATIONS BOARDQuintree Distributors,Inc.andTechnical IndustrialServiceAgency Employees and Allied WorkersUnion,Local 840,International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Help-ers of AmericaQuintreeDistributors,Inc.andBrewery DeliveryEmployees,Local 46,International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Help-ers of America. Cases29-CA-2230, 29-CA-2302,29-CA-2386, and 29-CA-24082.Substitute the attached Appendix for the TrialExaminer's Appendix.1The Respondent has also requested that the case be set for oralargument before the Board. Since we believe that the record and the briefsadequately present the contentions of the parties,we deny the request.2 In affirmatively ordering that the Respondent bargain with Local 46,we shall construe the initial period of certification to begin on the dateRespondent commences to bargain in good faith with Local 46,IBT, ratherthan on March 29, 1971,when the Regional Director certified Local 46 asbargaining representative.Cascade Corporation,192 NLRB No. 74.APPENDIXJuly 24, 1972DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, ANDPENELLOOn February 25, 1972, Trial Examiner Harry H.Kuskin issued the attached Decision in this proceed-ing. Thereafter, the Respondent and Brewery Deliv-ery Employees, Local 46, IBT, filed exceptions andsupporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbriefs i and has decided to affirm the Trial Examin-er's rulings, findings, and conclusions, and to adopthis recommended Order, as modified below.2ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner and hereby ordersthat the Respondent, Quintree Distributors, Inc.,Sayville,New York, its officers, agents, successors,and assigns, shall take the action set forth in the TrialExaminer's recommended Order, as modified herein:1.Renumber paragraphs 2(h) and 2(i) of therecommended Order as paragraphs 2(i) and 2(j),respectively. Insert as a new paragraph 2(h) thefollowing:"(h) Upon request, bargain collectively with Brew-eryDeliveryEmployees, Local 46, InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, as the exclusiverepresentative of all employees in the unit foundappropriate herein with respect to rates of pay,wages, hours, and other terms and conditions ofemployment, and, if an understanding is reached,embody such understanding in a signed agreement."198NLRB No. 69NOTICETo EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agencyof the United States GovernmentWE WILL NOT interfere with, restrain, or coerceour employees in the exercise of their rightsguaranteed in Section 7 of the Act, by(1) interrogating them concerning the unionattitudes and desires of their fellow employ-ees and as to how they are going to vote inan upcoming Board election;(2) threatening them with economic reprisalsshould Brewery Delivery Employees, Local46, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, herein called Local 46, be selectedas their exclusive bargaining agent;(3)promising them economic benefitsshould Local 46 not be selected by them astheir exclusive bargaining agent in an up-coming election;(4) urging them to reject the labor organiza-tion which is seeking to represent them forcollective-bargaining purposes and, instead,to form a committee of their own torepresent them in collective bargaining withus;(5) soliciting any of them to take the leadingrole in forming a committee to representthem in collective bargaining with us;(6) telling them, in the context of a pendingBoard election, that we will withhold theirusualChristmas bonus and/or actuallywithholding that bonus; or(7)dealing separately with them, notwith-standing that Local 46 is their exclusivebargaining agent, and attempting to inducethem to abandon Local 46 and enter intoindividual contractual relationships with us.WE WILL NOT discharge or refuse to reinstateour employees or lay them off, or fail to pay themwages for the first week of their disablement dueto a job-connected injury for antiunion reasons.WE WILL NOT refuse to bargain collectively in QUINTREE DISTRIBUTORS, INC.good faith concerning rates of pay, wages, hours,or other conditions of employment with Local 46as our employees' exclusive representative.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexerciseof the rights guaranteed in Section 7 ofthe Act, except to the extent that such rights maybe affected by an agreement requiring member-ship in a labor organization as a condition ofemployment as authorized by Section 8(a)(3) ofthe Act.WE WILL offer Thomas Kleinklausimmediateand full reinstatement to his former job or, if thatjob no longer exists, to a substantially equivalentposition without prejudice to his seniority or otherrights and privileges, and make him whole foi anyloss of pay sufferedas a resultof his discriminato-ry discharge; in addition,WE WILL make himwhole for any loss of pay suffered by him as aresultof his earlier discriminatory layoff.WE WILL make whole Nathan Granger, JosephMarousek, Thomas Farrell, Joseph Dobrie, Rob-ertCarlton, Stewart Greene, Robert Tripptree,and Andrew Drier for any loss of pay suffered byeach of themas a resultof his discriminatorylayoff.WE WILL make whole Robert Carlton for hisloss of a week's pay as a result of our discrimina-tory failure to pay him for the first week of hisdisablement because of a job-connected injury.WE WILL make all our employees whole bypaying them the 1970 Christmas bonus which weunlawfully withheld from them.WE WILL, upon application, offer immediateand full reinstatement to all our employees whojoined in the unfair labor strike of May 28, 1971,and are still on strike to their former jobs or, ifany of these jobs no longer exist, to substantiallyequivalent positions, without prejudice to theirseniority and other rights and privileges,dismiss-ing, if necessary, persons hired by us on or afterMay 28, 1971. Further, if we should refuse toreinstateany of these employees, WE WILL makesuch employee or employees whole for any loss ofpay suffered as the result of such refusal from adate beginning 5 days after application was madefor employment and for so long as such refusalcontinues.WE WILL, upon request, bargain collectivelywithBreweryDeliveryEmployees, Local 46,International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, asthe exclusive representative of all our employeesin the bargaining unit described below withrespect to rates of pay, wages, hours, and otherterms and conditions of employment and, if an391understanding is reached, embody such under-standing in a signed agreement. The unit appro-priate for such bargaining is:Alldrivers,helpers,and warehousemen,exclusive of salesmen, office clerical employ-ees, and guards and supervisors as defined inthe Act.QUINTREEDISTRIBUTORS,INC.(Employer)DatedBy(Representative)(Title)We will notify immediately the above-named indi-viduals, if presentlyserving in theArmed Forces oftheUnited States, of the right to full reinstatement,upon application after discharge from the ArmedForces, in accordance with the Selective Service Actand the Universal Military Training and Service Act.This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard'sOffice,16Court Street, Fourth Floor,Brooklyn,NewYork11201,Telephone212-596-3535.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEHARRY H. KUSKJN, Trial Examiner:This consolidatedproceeding was heard at Brooklyn, New York, on October4, 5, 6, and 7, 1971. A complaint issued herein in Case29-CA-2230, on February 22, 1971,based on a chargefiled on January 12, 1971, against Quintree Distributors,Inc., herein called Quintree or Respondent,by TechnicalIndustrial Service Agency Employees and Allied WorkersUnion,Local 840,International Brotherhood of Team-sters,Chauffeurs, Warehousemen and Helpers of America,hereincalled Local 840. Thereafter,a charge was filed onMarch 5,1971, against Quintree in Case 29-CA-2302 byBreweryDeliveryEmployees,Local 46,InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemenand Helpers of America, herein called Local 46, and aconsolidatedamended complaint issued inCases29-CA-2230 and 29-CA-2302 on April 26, 1971. Subse-quent thereto, another charge was filed on May 10, 1971,against Quintree in Case 29-CA-2386 by Local 46, and acomplaint issued thereon on June 8,1971. Following this,stillanother charge was filed onMay 27,1971, againstQuintree in Case 29-CA-2408 by Local 46, and acomplaint issued thereon on July 30, 1971. And lastly, acharge was filed on June 17, 1971, against Local 46 in Case29-CB-989 by Quintree, and a complaint issued thereon 392DECISIONSOF NATIONALLABOR RELATIONS BOARDon July 15, 1971. All the above cases were thereafterconsolidated on September 24, 1971; and on September 30,1971, an order consolidating cases, consolidated amendedcomplaint and notice of hearing issued herein. During thecourse of the instant hearing, i.e., after the GeneralCounsel had rested in the CA and CB cases, andRespondent had rested in the CA cases, but before Local46 had presented any evidence on its own behalf in the CBcase, the General Counsel and Local 46 moved, over theobjection of Respondent, that the CB case be severedbecause they had entered into a stipulation of formalsettlement.The stipulation waived further proceedingsherein (counsel for Local 46 stated orally that he did notwish to present any defense), including Trial Examiners'Decisions, the filing of exceptions and briefs, oral argu-ment before the Board, the making of findings of fact orconclusions of law by the Board, and all further and otherproceedings to which the parties may be entitled under theAct or the Board's Rules and Regulations; it providedfurther (1) for the entry of a Board order requiring Local46 to cease and desist from engaging in the conduct whichhad been alleged in the complaint against Local 461 andfrom in any other manner restraining or coercing theemployees of Respondent in their Section 7 rights; (2) forthe posting of appropriate notices; and (3) for the entry ofa judgment enforcing the Board's order by a United StatesCourt of Appeals for any appropriate circuit uponapplication by the Board and for the waiver by Local 46 ofall defenses to the entry of the Judgment. In view of all theforegoing, and particularly since the proposed settlementachieved all that further proceedings before me ',could haveachieved, I granted the motion so that the settlementagreement could be submitted to the Board by the GeneralCounsel for approval. However, as it appeared that theevidence adduced by the General Counsel in the CB casewas being relied on by Respondent in support of itscontention that Local 46 had demonstrated by theaforesaid conduct that it was not fit to serve as abargaining agent of its employees, I ruled further that, bygranting this motion, I was not precluding consideration ofthe evidence adduced by the General Counsel in the CBcase in assessing Respondent's above contention. NeitherLocal 46 nor the General Counsel voiced any oppositionthereto.Insofar as Quintree is concerned, the last-mentionedconsolidatedamended complaint alleges that it hasinterfered with, restrained, and coerced its employees inviolation of Section 8(a)(1) of the Act by (1) urging andencouraging its sales employees to form their ownbargaining committee to bargain with it in lieu of selectingLocal 840 as their bargaining representative, and similarlyurging its drivers and warehouse employees to form theirown bargaining committee to bargain with it in lieu ofselecting Local 46 as their bargaining representative; (2)informing its sales employees in December 1970 that it wasgoing to withhold, and thereafter withholding, the Christ-mas bonus given in prior years to them, because of theactivities of Local 840 and the pending election scheduledto be held on January 15, 1971, in a unit of sales employeespursuant to an agreement for consent election betweenLocal 840 and it in Case 29-RC-1478; and engaging insimilar conduct in December 1970visa visits drivers andwarehouse employees because of the activities of Local 46and the pending election scheduledin a unitof drivers,helpers, and warehousemen to be held pursuant to anagreement for consent election between Local 46 and it inCase 29-RC-1538; (3) interrogating its employees concern-ing theirmembership in, activities on behalf of, andsympathy for Local 46, and concerning how they weregoing to vote in the pending election; (4) threatening itsemployees with reprisals if they became or remainedmembers of Local 46, and if they gave any assistance orsupport to Local 46, and if they voted for Local 46 in thepending election; and (5) promising benefits to itsemployees before this pending election in order to inducethem to vote against Local 46 therein, and also promisingbenefits to them both before and after that election inorder to induce them to refrain from becoming orremainingmembers of Local 46, and to refrain fromassisting or supporting Local 46. In addition, this consoli-dated amended complaint alleges that Respondent Compa-ny has violated Section 8(a)(3) of the Act by (1) laying offemployees Nathan Granger, Joseph Marousek, ThomasFarrell, and Joseph Dobne on or about February 8, 1971;(2) laying off employees Robert Carlton, Stewart Greene,Robert Tripptree, Thomas Kleinklaus, and Andrew Drieron or about February 22, 1971; (3) discharging Kleinklauson or about March 2, 1971; (4) refusing to pay Carlton fortime lost from work as a result of an on-the-job injuryincurred by him, notwithstanding past company practice tothe contrary; and (5) discharging Carlton on or about May14, 1971. The consolidated amended complaint of Septem-ber 30, 1971, alleges further with respect to Respondentthat it has violated Section 8(a)(5) of the Act by refusingsince on or about April 1, 1971, to recognize and bargaincollectivelywith Local 46 in an appropriate unit of itsdrivers, helpers, and warehousemen, for which unit Local46 is the certified bargaining agent as the result of havingwon the aforesaid election held on January 15, 1971.Additionally, there are allegations that the employees inthe aforesaid unit went out on strike on May 28, 1971, andhave continued to strike since that date, and that the strikewas an unfair labor practice strike from its inception,having been caused and prolonged by the unfair laborpractices of Respondent as alleged above.Respondent's answers, as amended at the hearing, to theallegations in the CA cases herein deny that it has violatedtheAct in any respect alleged herein. By way of specialdefense to the allegations in Case 29-CA-2386 of viola-tions of Section 8(a)(5) of the Act, Respondent contendsthat it refused to recognize Local 46 as the exclusiverepresentative of its drivers, helpers, and warehousemenfor the reasons (I) that the agreement for consent electionand the resulting certification of Local 46 were invalid; (2)IThe allegations were, in substance, that Local 46 had violated Secminor daughters of an employee of Respondent, by threatening to inflict,8(b)(l)(A) of the Act, during the hereinafter mentioned strike, by interferingand inflicting, damage to Respondent's trucks, by engaging in masswith the movement of Respondent's trucks out of its plant and along thepicketing at Respondent's premises, and by attempting to prevent, andhighways,by threatening to inflict, and inflicting, bodily injury onpreventing, employees of Respondent from making a delivery to one of theemployees of Respondent, by threatening to inflict personal injury on thecustomers of Respondent QUINTREE DISTRIBUTORS, INC.that the election held pursuant to that agreement shouldhave been set aside because of activities engaged in byLocal 46 before and during the election; and (3) since May28, 1971, Local 46 has engaged in serious violations ofSection 8(b)(1)(A) and (4) of the Act.Upon the entire record, including my observation of thewitnesses,including their demeanor while on the witnessstand, and after due consideration of the brief of theGeneral Counsel,2 I make the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTThe amended consolidated complaint dated September30, 1971, alleges, and Respondent admits, that it is a NewYork corporation with its principal office and place ofbusinessin Sayville, New York, where it is engaged in thesale and distribution of beer and related products; and thatduring the 12 months preceding this amended consolidatedcomplaint it purchased and caused to be transported anddelivered to its Sayville plant beer, soda, and other goodsand materials, of which in excess of $50,000 worth came toitdirectly from outside the State. I find, upon theforegoing, that Respondentisanemployer engaged incommerce within the meaning of Section 2(2), (6), and (7)of the Act.II.THE LABORORGANIZATION INVOLVEDThe aforesaid consolidated amended complaintalleges,and Respondent does not deny, and I find, that (1)Technical, Industrial ServiceAgency Employees andAlliedWorkers Union, Local 840, International Brother-hood of Teamsters, Chauffeurs,Warehousemen andHelpers of America and (2) Brewery Delivery Employees,Local 46, International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America are labororganizations within the meaning of Section 2(5) of theAct.III.THE ALLEGED UNFAIR LABOR PRACTICESA.Some Background Facts, the Chronology ofEvents, and the Questions Presented HereinThis consolidated proceeding had its genesis in theeffortsofLocal 840 and of Local 46 to become theexclusive bargaining representatives, respectively, of thesalesmenand of the drivers, helpers, and warehousemen ofQuintree. Local 840 filed a petition in Case 29-RC-1478with respect to Quintree's salesmenon June 5, 1970, andentered into an agreement for consent election withQuintree on November 23, 1970, which the RegionalDirector for Region 29 approved on November 27, 1970.In addition, Local 46 filed a petition in Case 29-RC-1538on August 13, 1970, and entered into an agreement forconsent election with Quintree, with the Regional Direc-tor's approval, on the same dates. Elections were thereafterheld in the aforesaid units ofsalesmenand of drivers,helpers, and warehousemen on January 15, 1971. The393count of the ballots, which was delayed until February 4 byreason of their being impounded, showed that Local 840lost the election among the salesmen by a vote of 5 to 8;and that Local 46 won the election among the drivers,helpers, and warehousemen by a vote of 12 to 5. In theinterval between the elections and the counting of theballots, i.e., on January 22, Quintree filed timely objectionsto the election in the latter unit. On March 29, 1971, theaforesaid Regional Director issued his Report on Objec-tions, in these cases,inwhich he found Quintree'sobjections to be without merit and issued a Certification ofRepresentative to Local 46 in Case 29-RC-1538; and alsoa Certification of Results of Election in Case 29-RC-1478.Quintree then filed a "Request for Review" with the BoardinCase 29-RC-1538, which the Board construed as anappeal from the action of the Regional Director in thatcase and refused to entertain.In a letter from its associateexecutive secretary to counsel for Quintree, the Boardstated its reasons therefor,as follows:It is the firm policy of the Board that where partieshave entered into a consent election agreement,itwillnot intervene when any of the parties indicate disap-provalof the judgment exercisedby theRegionalDirector.This policyisbased on the Board'sRules andRegulations,Series8,Section 102.62 and Section101.19(a)of the Statement of Procedures,and theprovisions of the Agreement for Consent Election.. .. the determination of the Regional Directorshall be final and binding upon any question .. .raised by any party hereto relating in any mannerto the election... .The method of investigation of objections andchallenges,including the question whether ahearing should be held in connection therewith,'shallbe determined by the Regional Director,whose decision shall be final and binding.Thus,the Board will not entertain an appeal from,the Regional Director's action in this matter.Following its certification, Local 46 sought to bargaincollectively with Respondent but to no avail. On May 28,1971,Local 46 struck Respondent's Sayville plant, andsome of the pickets carried signs with the legend thatRespondent refuses to bargain with Local 46. As alreadynoted, it is contended by Respondent that, during thecourseof the strike, Local 46 engaged in acts ofmisconduct,including threats, mass picketing,and destruc-tion of property of such a nature as to affect the remedyherein, should a violation of Section 8(a)(5) be found.Following the elections and prior to the aforementionedstrike,Respondent took the following personnel action: (1)On February 8, 1971, it laid off employees Joseph Dobrie,Thomas Farrell, Nathan Granger, and Joseph Marousek;(2)on February 22, 1971, it laid off employees RobertCarlton, Andrew Drier, Stewart Greene, Thomas Kleink-laus,and Robert Tripptree; (3) on March 2, 1971,Respondent discharged Kleinklaus; (4) on March 22, 1971,Respondent failed topay Carltonwages for the first weekof time lost from work as the result of an on-the-job injury2Neither Respondent nor Local 46 filed a brief herein 394DECISIONSOF NATIONALLABOR RELATIONS BOARDincurred by him on or about March 1, 1971; and(5) on oraboutMay 14, 1971, Respondent discharged Carlton.The questions presented are (1) whether Respondentengaged in interference,restraint,and coercion in violationof Section 8(a)(1) of the Act during the period betweenAugust 1970 and January 15, 1971, the time of the holdingof the elections described above,as well as during thestrike; (2) whether Respondent discriminated with respectto the hire and tenure of its employees by the above-described personnel actions in violation of Section 8(a)(3)and (1) of theAct; (3)whether Respondent refused tobargain with Local 46 in violation of Section 8(a)(5) and(1) of the Act;(4) whether the employees on strike wereunfair labor practice strikers and, if so, the consequencesthat flow therefrom with respect to their employmentstatus; and (5)whether,assuming that Respondent hasviolated Section 8(a)(5) of theAct, theconduct of Local 46and its adherents precludes an order herein requiringRespondent to bargain collectively with Local 46.B.TheSpecificAllegationsof theSeptember 30,1971,Consolidated Complaint and ConclusionsThereon1.The 8(a)(1) issuesIn the interest of anorderlypresentation of the 8(a)(1)issues herein,I shall group the relevant evidence,whereverfeasible,according to the representative or agent ofmanagement,allofwhom areadmittedlysupervisorswithin the meaning of Section2(11) of the Act.a.Salvador GianquintoSometime in August and again in November 1970,employee Thomas Kleinklaus was told by J. D. May, thetrafficmanager of Respondent, that Gianquinto, thepresidentofRespondent,wished to talk to him inGianquinto's office. According to Kleinklaus, while in theoffice on one of these occasions,Gianquinto told him, insubstance, that he was low on the seniority list and that, ifLocal 46 was to become the bargaining representative ofthe drivers, he would become a casual employee; and that,on the first occasion, Gianquinto asked him what the menwanted and how the men felt about the Union. Gianquintodid not testify as to either of these episodes, but deniedgenerally that he had ever made any promises to employeesthat they would have permanent employment and wouldnot be casuals. In this state of the record, including theabsence of a specific denial by Gianquinto'of Kleinklaus'above attributions to him,and as Kleinklaus'testimonyhad the ring of truth, I credit Kleinklaus and find thatGianquinto not only interrogated him concerning theunion attitudes and desires of his coworkers but alsothreatened him that he would become a casual employee ifthe Union was to become the bargaining representative ofthe drivers.In December 1970, Kleinklaus had an accident while atwork which caused him to be absent from work for a week.According to Kleinklaus, upon his return to work, he wascalled into Gianquinto's office and the following occurred:Gianquinto handed him a check to cover the week he hadlost from work, saying that he did not have to do thisbecause workmen's compensation insurance does not payfor the first week of lost working time due to injury, butthat he,Gianquinto,was going to do so. Gianquinto thenadded that if Local 46 was in, he (Kleinklaus) would not begetting paid for this lost week from work; nor would he beworking now,because things were slow. About this point,he asked Gianquinto why, during the layoffs during thesummerof 1970,a good number of those laid off weregiven work in Gianquinto's garden and paid therefor, buthe was not invited to do such work.Gianquinto's answerthereto was that he, Gianquinto, thought that he, Kleink-laus, "was one of the enemy, that [he] was for 46." Andlastly,Gianqumto spoke of the upcoming election andsaid, "You can have a union, if you want a union, youknow, form a union but you don't want 46."Kleinklaus testified to still another conversation withGianquinto in the downstairs office of the plant a couple ofweeks before the election on January 15, 1971. At thattime, he was in that office picking up his run. According toKleinklaus,Gianqumto then asked him, "how are yougoing to vote in the election?"and when he answered thathe did not think this was any of Gianquinto's business,Gianquinto replied, "I feel you're being very curt with me,and you better get out of here before I lose my temper."As tothe two last mentioned conversations,there is thegeneral denialby Gianquintoreferred to in connectionwith my findings as to the two earlier conversations, andhis further denial that he ever interrogated any of hisemployees, but there is no specific denial by him of theabove attributions by Kleinklaus. Accordingly, here too, Ifind that Klemklaus testifiedcredibly,and I find furtherthat Gianquinto took the occasion of paying Kleinklaus forhis lost week of work to say, in effect, that workingconditions are better now than they would be if there werea union in the plant,and to urge him, if there was to be aunion in the plant, not to have Local 46; and further that,during the conversation a couple of weeks before theJanuary15, 1971, election, Gianquinto interrogated him asto how he was going to vote in the upcoming election andbecame irritated with him when he answered that this wasnot Gianquinto's business.Whilein the store of one of Respondent's customersmaking a delivery sometime in October 1970, employeeThomas Farrell left the doors of his truck open, theinvoices on the seat,and the key in the dashboard.Gianquinto came along and observed this.He criticizedFarrell when Farrell returned to the truck, and indicated toFarrell that he wanted to talk to him when he returned tothe plant. Thereafter, Gianquinto and Farrell had a secondconversation when Farrell returned to the plant. Farrelland Gianquinto both testified that Farrell was then toldthat he could be fired for the dereliction that day, but thatthiswas not going to happen. Also, according to Farrell,there was further conversation between them with respecttounionmatters,duringwhichGianquinto said, insubstance,that if Local 46 lost the election,he would beguaranteed a year-round job and there would be benefits,but, if Local 46 won, he "most likely would be" a casualworker and would lose his medical benefits.Here, too, Ifind the detailed testimony of Farrell more convincing QUINTREE DISTRIBUTORS, INC.than the testimony of Gianquinto which made no referenceto this episode and consisted only of the above-mentionedgeneral denials.3 Accordingly, I credit Farrell, and find,that Gianquinto promised him benefits if Local 46 lost theelection, and implfedly threatened that he would become acasual worker if Local 46 won.Farrell also testified concerning two different conversa-tions with Gianquinto in November 1970 in Gianquinto'soffice.At the first one only Gianquinto and he werepresent; at the second one Matthew Hanley, the salesmanager of Respondent, and Daniel Newman, the presi-dential assistant toGianquinto, and employee RichieBlackmore4 were also present. In each instance, he wassummoned to Gianquinto's office. During the first of theseconversations, according to Farrell, Gianquinto had a liston his desk of the names of Respondent's employees, andalongside some of these names was the letter "x."Gianquinto explained that the "x's" stood for employeeswho, he thought, were members of Local 46. In addition,Gianquinto said that, if the drivers voted for Quintree, theywould have work all year round, whether it be driving,warehouse work, or other work, and would get theirbenefits and a raise. At the same time, Gianquinto urgedhim to use his head as a family man when he votes,pointing out that, if Local 46 did not win the election, hewould have year-round work but, if Local 46 won theelection, he would "possibly not work at all or as a casualworker." Although Gianquinto denied that there was a listof employees on his desk during this conversation, he didnot testify in detail about this episode. Accordingly, absentany specific denial of Farrell's attributions to Gianquinto, Ifind unconvincing Gianqumto's general denials mentionedheretofore.Instead,IcreditFarrell,and find, thatGianquinto promised him economic benefits if Local 46losttheupcoming election and threatened him witheconomic disadvantage if Local 46 won the election.During the second conversation, also according to Farrell,the topic of vandalism of company property was firstdiscussed,withGianquinto attributing the vandalism toLocal 46 and with him denying it. Thereupon, Gianquintosaid that he wanted one happy barn, that he, Farrell, was afamilyman and should use his good knowledge andjudgment when he went to vote, and that he would be acasual if Local 46 won the election. As I have heretoforefound Farrell to be a more reliable witness than Gianquin-to, and as the attribution to Gianquinto by Farrell was notspecifically denied by Gianquinto or by either Hanley orNewman, who were present, I find, in accordance withFarrell's testimony, that Gianquinto urged him to voteagainst Local 46 and implfedly threatened that he wouldbecome a casual if Local 46 won the election and would beeconomically disadvantaged thereby.A composite of the credible testimony of drivers Nathan3 I am cognizant, in this connection, that Respondent attacks Farrell'scredibility by pointingto an incidentin April 1971, during which Farrell atfirstdenied, and then admitted, to Gianquinto that four traffic tickets,which he had obtained from a police officer charging Respondent withoperating a truck on the highway with mechanical defects, were solicited byhim However, I am persuaded that Farrell's shifting position on what hadactually happened during this episode derived more from his embarrass-ment over what he had done than from a penchant for lying Accordingly, Ifind that this episode does not militate against my crediting him in this and395Granger, Kleinklaus, Farrell, and Carlton and ofsalesmenHarold Conklin and Kenneth Tallamy establishes thatduring December 1970, about a month before the electionsherein, Gianquinto convened the salesmen and the driversattheplant in separate groups and spoke to themconcerning the upcoming elections, and further that eachgroup was told that Respondent opposed the union whichsought to represent them; and that they "should considerforming their own union, getting a committee together tocome in and speak to him." Gianquinto's testimony withrespect to the foregoing was that he had told the employeesat two different times that they could have any union theywanted but that he preferred not to do business with Local46.During cross-examination, Gianquinto denied that hesaid anything about a committee, conceding only that hemay have said that, if they elected not to have a union,they could form their own group. However, upon beingshown his prehearing statement in this proceeding, givenby him to a Board agent, he changed his testimony to say,"I evidently used the word committee instead of a group";in addition, he acknowledged saying in that statement thathe told the employees that he prefers to deal withthem as acommittee.5 In all these circumstances, I conclude, andfind, that about a month before the upcoming electionsamong the salesmen and among the drivers, helpers, andwarehousemen,Gianquinto urged upon each of thesegroups of employees at separate meetings that they rejectthe labor organization seeking to represent them and forma committee of their own to bargain collectively withRespondent. In addition, I find that Gianquinto ap-proached Granger individually thereafter on this matter offorming a committee. Thus, Granger gave uncontradictedtestimony, which I credit, that Gianquinto told him on thesame day as the December meeting but subsequent thereto,i.e.,after he had returned from his run, that he, Gianquin-to,was "going to fight [Local 46] right down to the wire.He won't give up on it"; and that Gianquinto also spokeabout the formation of a committee, urging him, Granger,to "get ahold of Richie Blackmore, John St Lawrence, acouple of others, and talk over forming a union, send in acommittee,we talk over our differences and try tostraighten them out."According to the uncontradicted testimony of Carlton,which I credit, Gianquinto spoke to the drivers as a groupone morning about 2 weeks or so before the election on theprospects for work prior to the election and thereafter. Histestimony establishes that Gianquinto then said that "itwas pretty busy and we still had deals going on and wehoped the deals keep up and that everybody would stayworking right now until after the election," and that "hedon't know what would occur afterthe election." I infer,and find, from the above and the entire record, thatGianquinto intimated thereby that the outcome of theother respects herein I note particularly,in this instance,that the remarkconcerning becoming a casual employee,which Farrell attributed toGianquinto, was similar to that which,Ihave found,Gianquinto made toKleinklaus4Blackmore was present at Farrell's request5 It would appear that Hanley and Newman were present at the meetingfor the salesmen and one of them also urged upon the salesmen theformation of a committee. 396DECISIONSOF NATIONALLABOR RELATIONS BOARDelection would determine the prospects of the drivers forwork thereafter.It is admitted by Gianquinto that, about 2 weeks beforeChristmas in 1970, he spoke to his employees about aChristmas bonus, speaking to the drivers, helpers, andwarehousemen at one meeting, and to the salesmen atanother meeting. Gianquinto testified that he told eachgroup that he was not going to give them a bonus this yearbecause of the pending elections as he "thought it might bean infringement, or an infraction, or something wrong, orat least considered that way by the National Labor Boardfor [him] to give them a bonus at that particular time," andthat, instead, he would give each of them a turkey. Theemployees thereafter did not get the bonus but received aturkey instead. Gianquinto also testified that a turkey wasworth about one-half of what the bonus would have been;that, but for the pendency of the election and his worriesabout unfair labor practices, he would have given a bonusto his employees in 1970; and that it was his consistentpolicy to give them bonuses.6 It is thus apparent, and Ifind, that by reason of consistent past practice of giving theemployees a bonus at Christmas time, the Christmas bonushad become a condition of employment. And I also find,asGianquinto admitted, that this economic benefit wasdenied to its employees by Respondent solely because ofthe pendency of the elections. It follows therefrom, and Ifind further, that by telling its employees, in the context ofpending elections, that it was withholding their usualChristmas bonus, and/or by thereafter witholding thatbonus,Respondent interfered with their free choice inthose elections.?In addition to the foregoing incidents, all of whichantedated the elections herein, the record reveals thefollowing incident subsequent to the heretofore mentionedstrike which began on May 28, 1971, and was accompaniedby picketing. A composite of the credible and uncontro-verted testimony of Carlton, Farrell, and Granger estab-lishes that, about 3 weeks or so after the strike began,Gianquinto approached a group of picketers, whichincluded them and employees Marousek, Blackmore,Tripptree,and Scudaro, among others, and made aproposal to them to the following effect: That he wanted toget out of the trucking business and had an offer to makeand wanted to offer it to them first; that the employeescould lease their trucks from Hertz U-Drive and enter intoseparate contracts with him to deliver his beer at so much acase,which, figuring deliveries of about 200 cases a day,would make for them up to $25,000 a year, less expensessuch as insurance, rentals, etc; and that, if he did not gettheir answer soon, he was going to meet shortly with anindividual who had 20 or 30 trucks and would probablyarrange to have him truck the beer. It is apparent from theforegoing, and I find, that Respondent sought to under-mine Local 46 by dealing separately with the driversrepresented by Local 46 and by attempting to induce them6Employee Tallamy testified credibly that he had received a Christmasbonus from Respondent during each of the 5 years preceding 1970rSeeN L R B v. Dothan Eagle, Inc,434 F 2d 93 (C.A 5), enfd 174NLRB No 1208Accord:Dan Dee West Virginia Corporation,180 NLRB 534,CarnationCompany,172 NLRB No 215to abandon Local 46 and enter into individual contractualrelationships with it.8b.Matthew HanleyDuring the month of December 1970 and in January1971,before the election,Respondent had MatthewHanley, its sales manager, and Daniel Newman, thepresidential assistant to Gianquinto, go out with some ofitsdrivers on their routes, allegedly because Respondenthad reports from some of its salesmen that customers werecomplaining concerning the service rendered them by thedrivers.Hanley spent a day each with employees Kleink-laus, Farrell, Dobne, Andrew Drier, and Joseph Marousekon their respective routes. And Newman spent a day eachwithMarousek and Carlton. There is testimony concernigwhat occurred during these episodes by all these employ-ees, except Drier,9 and by Hanley and Newman. Accord-ing to the four drivers who testified with respect to Hanley,Hanley introduced the subject of the upcoming electionsomewhere along the route and spoke of the pros and consof having Local 46 in the plant. In this connection,Kleinklaus,Farrell,andMarousek each testified, insubstance, that Hanley told them that if they voted forRespondent they would have work year round and wouldget a raise, but if they voted for Local 46 they would nothave year-round work. And Dobrie testified that Hanleyasked him how he was going to vote, and, when heanswered that this was a personal matter, Hanley said,"Well, if you are smart, I think you'd be better to stay with[Gianquinto]." In regard to the foregoing, Hanley testifiedthat the subject of unionism did come up during these tripsand that "just general things" about Local 46 and theroutine of the upcoming election were discussed; he deniedthat he discussed with them whether Local 46 would begood or bad for the drivers, adding that he did indicatethat it was their decision to make. He specifically deniedthat he discussed layoffs with the drivers, but entered nosuch denial with respect to the above attribution to himconcerning the prospects of a raise if Local 46 lost, nor didhe deny Dobrie's testimony that he, Hanley, asked himhow he was going to vote in the upcoming election.c.Daniel NewmanNewman spent a day with employee Marousek on hisroute during December 1970, before Hanley did.10 Accord-ing to Marousek, during their stop for lunch along theroute,Newman pointed out to him that he was at thebottom of the seniority list, and then added that, if hevoted for Respondent in the upcoming election, he wouldstay on the job and get more money. Also according toMarousek, Newman followed this by asking him how hewas going to vote in the upcoming election, but he repliedthat he would decide that at poll time.According to Carlton, during his episode with Newman,he mentioned to Newman, while they were having coffee in9Drier did not testify in this proceeding10The record shows that the episode between Marousek and Newmanoccurred during December 1970, whereas the episode between Marousekand Hanley, discussed above, occurred in January 1971, about a weekbefore the election QUINTREE DISTRIBUTORS, INC.the truck, that he wished the union business werestraightened out, and this led to the following: Newmansaid that, "if we didn't have no union, we voted no unionimmediately, we would get a raise and everybody wouldwork all year round." He, in turn, agreed with Newman.Thereupon, Newman asked him how he was going to votein the upcoming election and he replied that he would voteforGianquinto. Thereafter, at the conclusion of the run,Newman inquired whether he, Newman, could tell Gian-quinto that Gianquinto could count on his vote and hereplied in the affirmative.With respect to the foregoing,Newman denied that he had any conversation with Carltonabout Local 46 and specifically denied the above attrib-utions to him by Carlton; he was not asked about, nor didhe testify with respect to, Marousek's above attributions tohim.It is noteworthy here that Hanley testified that thesetrips, in which he accompanied drivers on their routes,were a first for him, that there had been no complaintsabout specific drivers from customers, and that the driverswhom he accompanied were selected at random. Andwhile it is Newman's testimony that he had a customercomplaint on Carlton at the time, he made no mention ofany complaint as to Marousek; and, so far as appears fromNewman's testimony, December was not the usual monthfor him to go out with drivers on their routes. In all thesecircumstances, including the fact that, so far as appears,Gianquinto had not, at any of his meetings prior theretowith the drivers (which meetings generally occurred one ormore times a month on paydays), or at any other timebefore these episodes, told the drivers that complaints fromcustomers about the service rendered them by drivers hadreached a point where something had to be done to remedythe situation, I infer, and find, that these trips by Hanleyand Newman were timed by Respondent to coincide withthe period shortly before the upcoming elections, andwould not have taken place but for the upcoming elections.Furthermore, since I find that Kleinklaus, Farrell, Dobne,Marousek, and Carlton were more reliable witnesses thanwere Hanley or Newman, I credit them and find that,during the course of these episodes, Hanley interrogatedDobrie, and Newman interrogated Carlton and Marousek,as to how they were going to vote in the upcomingelection; thatHanley promised higher wages and year-round employment to Kleinklaus, Farrell, and Marousek ifthey voted for Respondent rather than Local 46 in theupcoming election, and, at the same time, threatened themwith employment uncertainty if they did vote for Local 46;and that Newman also promised Carlton higher wages andyear-round employment if he voted against Local 46 in theupcoming election.With special reference to Newman there is uncontradict-ed testimony by Kleinklaus that, about a week afterHanley rode with him on his route, he had the followingconversationwithNewman at a diner where he hadstopped for lunch, Newman having arrived after he was11All dateshereinafterare in 1971,unless otherwiseindicated12The drivers of Respondent generally did not work on Saturdays andSundays13As will appear hereinafter, although Kleinklaus returned in order togo to work, he did not work at any time thereafter And as already noted,his discharge,-on March 2,isalleged hereinas a violation of Sec 8(a)(3) of397there for awhile: Newman told him that Gianquinto wantsto give him a raise now but cannot do so because it wouldbe an unfair labor practice; that, if the drivers vote forRespondent in their upcoming election,they would get asubstantial raise and there would be no layoffs; that, ifthey voted for Local 46, Gianquinto might discontinue thedeliveries in Nassaucounty,leaving Kleinklaus without ajob because of his low semority; and that it would be in hisinterests as a family man to vote for Respondent,inquiring,at the same time,how he would vote in that election. Icredit this undenied testimony, and find that Newmanmade the remarks attributed to him by Kleinklaus and thatRespondenttherebymade promises of economic benefit aswell as threats of economic loss to Kleinklaus and alsointerrogated him.2.The 8(a)(3) issuesa.The FebruarylayoffsAs already found, two elections were held among theemployees of Respondent on January 15, 1971.11 Theballots in these elections were impounded and not counted,however, until February 4, due to the unfair labor practicecharge filed against Respondent by Local 840 on January12; the count revealed that Local 46 had won the electionamong the drivers,helpers,and warehousemen, whileLocal 840 had lost the election among the salesmen. OnFebruary 5, a Friday, Respondent laid off four of itsdrivers, namely, Granger, Marousek, Farrell, and Dobrieto take effect the following Monday, February 8,12 andtold them that they should call each evening beginning theevening of February 8 to find out if there was work forthem to do the next day. It was stipulated that they did notwork Monday, Tuesday, Wednesday, or Thursday of thatweek (February 8, 9, 10, and 11); that the following Fridayand Monday (February 12 and 15) were holidays; that theydid not work on Tuesday and Wednesday thereafter(February 16 and 17); that they did work on Thursday andFriday of that second week (February 18 and 19); and thatthey did not work the following week at all (February22-26, inclusive).Another group of employees, namely,Carlton,Kleinklaus,Drier, Stewart Greene, and RobertTnpptree, were laid off as of Monday, February 22, andwere given the same instructions by Respondent to calleach evening thereafter to see about whether they couldwork the next day. These five employees also did not workduring the week starting February 22. Thereafter, onMarch 1, all these laid-off drivers returned to work.i3As indicated above, Carlton was in the second group ofemployees who were laid off. He testified credibly that heworked during the week of February 8 and that theworkload was heavier than usual; that warehousemen, whodo not drive trucks generally,14 drove trucks and madedeliveries every day that week; and that, despite the usualpractice followed by May, thetrafficmanager,of assigningthe Acti4A compositeof the credible testimonyofCarlton,Granger, andDobrie establishes that warehousemen were,as a rule, used as drivers onlywhen there was a shortage of drivers, such as is occasioned by the absencefrom work of a driverI 398DECISIONSOF NATIONALLABOR RELATIONS BOARDa helper to a driver who carries a load of over 300cases onhis truck, he was unable to get a helper from May for suchload during that week, although he requested one. Inaddition, there is credible testimony (1) by Kleinklaus thatonMarch 1, when the layoffs ended and the driversreturned to work, the truck that he was to drive had 439caseson it, although the usual load was around 250 cases,"sometimespushing 300"; (2) by Tripptree that, during theweek of March 1, the loads on the trucks, which hadaveraged about 300casesprior to his layoff, went up toabout 450 or 460 cases on average; and (3) by Dobrie that,during the first few days or week after his return to work inMarch, the workloads for drivers were heavier than usualand went up to around 400 cases.In regard to the need for the layoffs, Gianquinto testifiedthat business starts falling off in the middle of Octobereach year and declines gradually; that the slowest monthsof the year are January, February, and March, withFebruary being the slowest; that March is not so slow aseither January or February and that it gets busy again inApril.He testified further that business was worse inJanuary 1971 than in January 1970 and Respondent was"becoming somewhat alarmed" over the trend of businessand the number of cases being sold each day, and began tothink that it may have to lay some men off. Whileadmitting that there had been no layoffs in Februaryduring the 25 years during which Respondent has been inthis business, Gianquinto attributed the disparity to thefact that Respondent had a "double team" of employeeswhen these layoffs occurred.15 Yet, the record shows thatRespondent also had a double team of employees on itspayrollduring the winter of 1969-70; and that thecomplement of employees, which consisted of 20 men inFebruary 1970 and of 17 men from September 1970through 1971, was as large again in March 1971; and thatthe complement at the time of the hearing in early October1971was 16 employees, consisting of 12 employees whohad been hired since Local 46 went on strike in May 1971,and four employees who did not go on strike.16 This wouldtend to establish, and I find, that Respondent's normalcomplement is no longer 8 men but has grown to 16 or 17men,witness,particularly, the fact thatRespondentmaintainsa complement of 16 during the current strike;and I find further that the "doubleteam" contention insupport of the February layoffs was not thereal reasontherefor.Rather does it appear that the reason is to be found inRespondent's disenchantment with the results of theelection inthe unit of drivers, helpers, and warehousemen.Thus, when asked during cross-examination why he kept adouble team so long, Gianquinto explained that he did not15The record shows, in this connection, that Respondent's employeesengaged in a recognition strike in 1969, that Respondent hired replacementsfor these strikers, that,after the stnke,although the strikers were returned towork, Respondent retained their replacements,and that,as a result, thenormal complement which had consisted of eight men,doubled16 I e, Richard Raupp, Jr, Edward Beintema, Alfred Van Emnck, andKenneth ZegelITThe parties stipulated that Respondent's drivers delivered 54,481 casesduring 21 working days in January 1970, in contrast to 36,241 cases during20 working days in January 19711sThus, it was stipulated that Respondent had a complement of 17drivers in February 1971 as against a complement of 20 drivers in Februaryreally need them and that he had sacrificed to keep themon until such time "as they backfired on [him]." Thereafterin clarification of what he meant by the above, he testified,"I remember what I think I meant by saying doublecrossed. There were . . . the strikers those that, rather thereplacements for the first strike, which was in 1969, theycame in,of coursetheywere considered scabs andbreaking the strike. They, in turn, on the second election,or a group of them, I don't know who voted and whodidn't vote, but a group of them must have joined thegroup that was out the first time. That is what I meant bydouble crossing."In sum,therefore,inview of the lack of merit inRespondent's defense based on the "double team" argu-ment, including Gianqumto's adnussion that, even thoughthe workload was down considerably in January 1971 fromJanuary 1970,17 he did not have anybody call in aboutwork the next day; in view of Respondent's consistent pastpractice of not laying off employees during February, theslowest businessmonth of the year, and as I am notpersuaded on this record that the workload in February1971 was materially worse than it had been in February1970,18 1 conclude, and find, that Respondent's defense oneconomic grounds is lacking in merit. Further, in view ofmy findings that Newman and Hanley, in effect, threat-ened certain drivers with employment uncertainty if Local46won the election among the drivers, helpers, andwarehousemen, and that Gianquinto, as well as Newman,threatened drivers that if Local 46 won that election theywould be casual rather than year-round workers; and inview of the fact that the first wave of layoffs followedimmediately after the results were out that Local 46 hadwon the election, I infer, and find, that these layoffs weretriggered by the election results and were motivated byRespondent's animus toward Local 46 and by its beliefthat the employees affected were adherents of Local 46. Itherefore conclude, and find, that by laying off Granger,Marousek, Farrell, Dobne, Carlton, Greene, Drier, Kleink-laus, and Tripptree, as found above, Respondent violatedSection 8(a)(3) and (1) of the Act.b.The discharge of Kleinklaus on March 2The critical events herein occurred on March I and 2.However, they occurred against the following backdrop:Kleinklaus began to work for Respondent as a driver inAugust 1969. In October 1970, he suffered a back injuryunconnected with his work which required the services of adoctor and kept him from working for 2 days. InDecember 1970, he slipped on some ice on the runningboard of the company truck he was driving and hurt his1970 Also the credited testimony establishes that (1) during the first week ofthe February layoffs,those who were retained had heavier loads than usualfor this time of year, and Respondent enlisted its warehousemen as drivers,contrary to its usual practice of having them drive only when there was ashortage of drivers,and (2) when all the laid-off drivers returned on March1, the loads for that week were also heavier than usual for that time of theyear In addition, I have found that Gianquinto told a group of driversabout 2 weeks before the election of January 15 that "it was pretty busy"and "we still had deals going on and that everybody would stay workingright now until after the election," adding that he did not know what wouldoccur after the election QUINTREE DISTRIBUTORS, INC.back.He was disabled for a week and was treated by thesame doctor,receiving heat treatments for his back over aperiod of time,and he kept seeing the doctor after he wentback to work in January 1971. His back was still botheringhim in January, but he "was getting by with it,"that is, he"was running small loads" and was going out as a helper "alot." 19On March 1,his first day back after his February layoff,Kleinklaus was assigned an unusually heavy load of 439cases of beer to deliver that day. Upon learning of hisassignment,he approached May, the traffic manager,about the matter. According to the testimony of Kleink-laus,which was corroborated,in substantial part, by thetestimony of Granger,Tripptree,and Stewart Greene whowere present during much of the discussion that ensued,the following then occurred:He asked May who his helperwas, and May answered that he,Kleinklaus,did not have ahelper.At this, he pointed out that his back was hurtingand he could not take out a load of that size without ahelper,and asked again whether he could get a helper or bea helper on another truck.May's reply was, "Are yourefusing to pull a load?"He answered in the negative,adding that he could not handle the load assigned to himwithout a helper. May asked again,"Are you refusing topull a load?"His reply was again in the negative and hereferred a second time to the fact that his back wasbothering him. Thereupon,May left him and went into hisoffice.He waited until May returned.Upon returning,May repeated the same question and got the same denialfrom him,plus a plea for consideration on the grounds thathe needed the day's pay and,if he took the assigned loadout, he would be unable to work for a week.May's answerwas "no." To.this, he responded,in turn, that he was goingto go home sick, and May said"Go home." He then leftthe plant.May's version of the above episode,which wascorroborated to a considerable extent by employeesEdward Beintema and Kenneth Zegel, differed from thatof Kleinklaus in several respects. While he admitted tellingKleinklaus,when asked about a'helper,that he had nohelper available,he testified further thatKleinklaus'response was that he was not going to take his truck outand did not mention any back injury;thatwhen heaccusedKleinklaus of refusing to take the truck out,Kleinklaus did not answer and walked away; and that itwas only when Kleinklaus returned 5 minutes later thatKleinklaus mentioned that he had a back injury and couldnot take the truck out without a helper.In regard to thelatter,May's direct testimony was that his response theretowas to repeat that he did not have a helper and to add, "Ican't use you if you can'twork. I mean I can't use you.You make the decision,not I."However,on cross-examination,he testified that he told Kleinklaus that if hewas not able to work,he would have to go home.It is noteworthy that May admitted being aware ofKleinklaus'prior back injury and when asked by the trialexaminer whether he disbelieved Kleinklaus when Kleink-laus claimed on March 1 that he was being troubled bythat back injury, he answered, "From the way the thingshappened that morning,you couldn'tsay that you399disbelieved,you couldn'tsay that you believed." It istherefore apparent,and I find,thatMay did not have anyreasonable basis for concluding that Kleinklaus wasmalingering in clainung that his back was bothering himand that he could not handle the load on his truck withouta helper.It is noteworthy,too, that May's testimony thathe did not then have an available helper does notwithstand scrutiny.Thus, Greene gave undenied testimonythat he was to be a helper on March 1,as he did not have aload for that day, and that,after Kleinklaus left the plant,hewas assigned to Kleinklaus'truck and made thedeliveries by himself.Kleinklaus was discharged the following day. AccordingtoMay, he had consulted with Gianquinto during theintervening period concerning the March 1 episode and itwas decided to discharge Kleinklaus for refusing to takethe truck out. The record shows that when Kleinklausreported for work on March 2,May told him that he,Kleinklaus,had refused to pull a load the day before andthey would have to discharge him. Also,according to theundenied testimony of Kleinklaus,he then protested, to noavail,that he had had a bad back and went home sick andthat other drivers, and he named Granger and Carlton inthat connection, have gone home sick without beingdischarged.Inote,too, that Gianquinto authorized thedischarge without interviewing Kleinklaus and getting hisside of the story.In light of the above,and as I am satisfied, and find, thatGreene'suncontradicted and credited testimony that hewas available as a helper at the time Kleinklaus inquiredabout a helper impugns May's testimony that no helperswere then available,and as Kleinklaus impressed me as amore reliable witness than May, Beintema,or Zegel, IcreditKleinklaus'versionof theMarch I episode.Accordingly,Iconclude,and find,on the basis of all theforegoing and the entire record(1) that Kleinklaus had abad back on March 1 and so informed May, adding that hewas willing to drive the truck assigned to him providing hehad the assistance of a helper;(2) that the assigned loadwas unusually heavy, particularly for Kleinklaus, as it isundisputed that,since his back injury on the job inDecember 1970, he had been assigned either small loads orhad gone out on a truck as a helper; (3) that May had noreason to believe that Kleinklaus was malingering abouthisback trouble;(4) that, although a helper was thenavailable,May chose not to assign that helper toKleinklaus;and (5)that,although Kleinklaus then wenthome"sick"with May's approval,he was discharged thenext day on the ground that he had refused to go to work.When the above is considered in the light of my findingsheretofore (1) that Gianquinto threatened Kleinklaus thathe,Kleinklaus,would become a casual employee if Local46was successful in the election among the drivers,helpers, and warehousemen;(2) that Gianquinto interro-gated Kleinklaus a couple of weeks before the election asto how he was going to vote and became irritated withKleinklaus because he was told to mind his own business;and (3)that the layoffs in February,which included thelayoff of Kleinklaus,were triggered by the results of the19The foregoing is based on the uncontroverted and credited testimonyof Kleinklaus 400DECISIONSOF NATIONALLABOR RELATIONS BOARDelection and were motivated by Respondent's animustoward Local 46, the inference is warranted, and I find,thatRespondent seized upon thisMarch 1 episodeinvolvingKleinklaus as a pretext for retaliating furtheragainst him because of its animus toward Local 46 and itsbelief that he was an adherent of Local 46. And I concludefurther, and find, that Respondent violated Section 8(a)(3)and (1) of the Act thereby.c.The failure to pay Carlton for the first week ofa 2-week period (commencing March 2) of lost timefrom work due to a job-connected injury,- also thedischarge of Carlton on or about May 14Before discussing the aforesaid allegations of discrimina-tion, it would be helpful to bear in mind the followingbackground facts relating to Carlton: Carlton had been ashop steward of Respondent's employees for about 6months during the period when Quintree BrotherhoodLocal 88, an independent union, was their bargainingrepresentative. Thereafter, in early 1970, Quintree Brother-hood Local 88 was disestablished as the result of an overallsettlement of charges filed with the Board by Local 46against Qumtree. Sometime during the summer of 1970, ona Friday, according to the uncontradicted testimony ofCarlton, the following episode occurred: He was calledinto Gianquinto's office and was there told, in the presenceof Newman,20 that he was being discharged because of acomplaint from Topper Rental Corp., that he, Carlton, hadmaliciously damaged trucks rented from that company byRespondent and driven by him, adding that "if he,[Carlton], didn't betray Local 88 and sign a 46 card [he]would be on a different side of the fence and that they hadways of taking care of this thing." He was then told to godown and show Farrell the run that he, Carlton, wasscheduled to make. However, after talking to Farrell, hewas called back to the office and told by Gianquinto that"[he]wasn't really discharged," that "he [Gianquinto]can't tell [him ] how to vote but if [he ] voted no union, [he]would still have a job." As he indicated that he wasundecided,Gianquinto gave him until the followingMonday at 9 a.m., to make up his mind. He was given therest of the day off with pay. When he returned on Mondayand told Gianquinto that he would vote no union,Gianqutnto replied that it was up to him to persuade theother fellows to vote no union, and that "if [he] voted nounion and if [Local 46] got in, then [he would] still be outof a job." He was given the rest of that day off with payand was also told that he would be driving Respondent'sown trucks on his runs thereafter.With respect to the first of the two allegations referred toin the caption above, the record shows the following, basedon the uncontroverted testimony of Carlton: He returnedon March 1 from his layoff in February 1971. On that day,he pulled a muscle in his back while on the job. At the endof his run, he called this to May's attention and was told,"make sure you are in tomorrow." The following day, hereported to May and asked whether he could go out as ahelper on light duty. May refused his request. Thereupon,20Neither Gianquinto nor Newman testified with respect to this episode21 I infer, and find, that Gianquinto was thereby indirectly accusingCarlton of being among those who had not kept their word to him on howhe said that he would like to make a compensation claim,butMay refused to take hisclaim, saying that he wouldhave to wait until Gianquinto arrived. Upon Gianquinto'sarrival, he told Gianquinto about his back problem, causedby his falling with thejack on the truck, and May's refusalto allow him to file a claim. At this, Gianquinto calledMay, who denied having refused permission to file theclaim.Whereupon, Gianquinto said that he does notbelieve that May lies as other people lie in the plant, thateverybody would say they were voting for him and itturned out that Local 46 won theelection.21Thereafter,Gianquinto allowed him to file a claim for compensation.Carlton was disabled for 2 weeks as a result of the aboveinjury.He received compensation for the second weekfrom the insurance carrier. However, unlike Farrell andKleinklaus,who were out as a result of job-connectedinjuries inApril and December 1970, respectively, andwere paid wages by Respondent for their first week ofdisablement, for which there is noinsurancecoverage, hereceived no wages for the first week of his disablementfrom Respondent. It is significant, in this respect, thatFarrell'sandKleinklaus'disablementantedated theelection of January 15, 1971, while Carlton's disablementpostdated that election. In addition, there is uncontradict-ed testimony by Kleinklaus that, when Gianquinto toldhim that he was to be paid his wages for the first week ofhis disablement, Gianquinto added, "I don't have to payyou for this because compensation doesn't pay for the firstweek, but I'm going to pay for it"; and "if the union was inyou wouldn't be getting paid for this."In view of all the foregoing I am satisfied, and find, thatbut for Gianquinto's manifest disappointment with theelection results, and his belief that Carlton, whom he hadpersonally solicited to vote against Local 46 and to getother employees to do the same, had lied to him whenCarlton said he was going to vote against Local 46, Carltonwould have, as occurred in the cases of Farrell andKleinklaus before the election, been paid his wages for thefirstweek of his disablement in March. I thereforeconclude, and find, that by failing to pay Carlton wages forthe first week of disablement, Respondent discriminatedagainst him for antiunion reasons, in violation of Section8(a)(3) and (1) of the Act.The remaining allegation under the caption herein refersto the discharge of Carlton on or about May 14.Respondentassertsthat it discharged him for incompe-tence as a driver. The parties stipulated that Carlton hadaccidents while driving for Respondent on February 16,July 16 and in August 1970,22 and on March 17, 1971, andinMay 1971, the latter being the one which precipitatedthedischarge.The record shows that, after the thirdaccident, Carlton was told by Gianquinto that he was to bedischarged therefor but, as already found, no dischargeeventuated; instead, the episode was used by Gianquintoto elicitCarlton's support in the election among thedrivers, helpers, and warehousemen. The fourth accidentresulted in a warning letter from Respondent to Carltonthat another accident within the same time pattern wouldthey were going to vote22As already found, Carltonwas driving a truck at that time whichRespondent had rented fromTopper Rental Corp QUINTREE DISTRIBUTORS, INC.indicate incompetency and make him eligible for dis-charge. The full text of the letter was as follows:It has come to our attention through our InsuranceBroker, that you have a record of accidents with ourtrucks dated as below:Feb.16, 1970Jul.16, 1970Mar. 17, 1971The above frequency of accidents is cause for us towarn you that another accident, (within the same timepattern), would indicate "Incompetency." As you areaware, this would make you eligible for discharge.Please be exceptionally careful in your driving, as wehave assured our Insurance Carrier that we would exertevery effort to correct this problem.The fifth accident, less than 2 months later,23 resulted inCarlton's discharge. The evidence discloses that Respon-dent's insurance agent, the Walter P. Geoghan Agency,wrote a letter to Respondent, under date of May 13, 1971,inwhich it referred to the fact that Carlton had beeninvolved in a number of automobile accidents and askedthat he be relieved by Respondent of his duties as a driverin order for it to avoid being subjected to higher insurancerates for less coverages; and that this was followed by (1) adiscussion between Gianquinto and Carlton, resulting inCarlton's discharge, and (2) a letter under date of May 14,1971, to that effect from Respondent to Carlton, with anenclosure of a copy of the above-mentioned letter to itfrom the insurance agent.24The May 13, 1971, letter to Respondent from theinsurance agent was to the following effect:Reference is made to a copy of a letter received byus from our insurance agent dated May 13, 1971,(Enclosed).Reference is also made to a letter sent to you onMarch 22, 1971 from our officeYour recent accident of May 12, 1971 has placed usin a precarious position with our insurance carrier. Wefelt our warning to you was sufficient to put you onyour best behavior. Unfortunately, you had an accidentwithin two months of your last one.It leaves us no other alternative but to discharge you.Please accept our regrets and wish you luck in someother venture.Carlton testified credibly that the following occurredduring the discharge interview; Gianquinto told him thathe was sorry that he had to do this but this was what theinsurance company wanted, adding that there was no otherjob available for him at the time, that he would bereemployed if one became available, and that efforts wouldbe made to straighten the matter out with the insurancecompany; and further that, as Gianquinto and he werewalking out of the door, Gianquinto said again that he wassorry about this development, and also commented that"there are a few other guys who have no interest in this joband eventually they will mess up too." Gianquinto did notdeny making the last mentioned remark to Carlton or seekto explain it. However, I draw no inference adverse to23Although the date thereof is not clearly fixed in the record, it wouldappear, and I find, that this accident occurred on May 1224Carlton testified that the letter was hand delivered to him at the time401Respondent therefrom, because this remark is equallycompatible with a finding that Gianquinto was saying onlythat he was being an opportunistin seizingupon a reasonunrelated to union activity in effecting Carlton's dischargeand that other drivers might afford him such opportunitiesin the future, as it is with an admission that he was utilizingthis occasion as a pretext for effecting Carlton's dischargein retaliation against him for having joined with otherdrivers in selecting Local 46 as their bargaining agent.Carlton acknowledged that the company rules posted onthebulletin board listed incompetency as a justifiableground for discharge. However, it is the General Counsel'sposition, in effect, that Respondent changed its manner ofhandling accident-prone drivers after the January 15, 1971,elections. In this connection, there is evidence that Farrellhad three accidents in 1970 while driving for Respondent,with no adverse effects upon' him, and further evidencethatone,Richter, a driver, had been involved in anaccident with his truck in late 1969 or the spring of 1970;and that, although Respondent was then notified by itsinsurance company (1) that Richter's own insurance hadbeen cancelled by his insurance carrier because of hisdriving record, and (2) that it was opposed to havingRichterdriveRespondent's trucks,Respondent onlycautioned him and allowed him to continue as a driver.Nevertheless, I do not find these two instances to becontrolling in the premises. In neither instance wasRespondent faced with the present threat of losing the kindof insurance it then enjoyed, if it retained them as drivers.In addition, whereas Carlton had had five accidents whiledriving for Respondent when he was discharged, Richterhad had only one accident driving for Respondent at thetime in question, and Farrell had had three. Accordingly,weighing all the foregoing in the balance, and bearing inmind that, in discharging Carlton, Respondent was actingconsistently both with the demand upon it by its insurancecompany to relieve Carlton of his duties as a driver, if itwished to continue enjoying the insurance coverage then ineffect, and with its own prior warning of discharge in theevent of another accident within the same time pattern,and as it does not appear that Respondent then had avacancy in a nondriver's job for Carlton, I conclude, andfind, that, while the matter is not free from doubt, theGeneral Counsel has failed to establish by a preponder-ance of the evidence that Respondent discharged Carltonfor antiunion reasons. Accordingly, I find further that theallegations of the consolidated complaint, as amended,dated September 30, 1971, that Respondent discriminatori-ly discharged Carlton in May 1971 have not been sustainedby the Board.3.The 8(a)(5) issuea.The certification of Local 46 in the appropriateunitPursuant to an agreement for consent election in Case29-RC-1538, executed on November 13, 1970, by andbetween Quintree and Local 46, and approved by theof his discharge, Gianquintosaid that he sent the letterto Carltonafter thedischargeconversationHowever,Ifind itunnecessaryto resolve thisconflict in testimony 402DECISIONSOF NATIONALLABOR RELATIONS BOARDRegional Director for Region 29 of the Board, an electionwas held in the agreed appropriate unit of all drivers,helpers,and warehousemen of Quintree, exclusive ofsalesmen,office clerical employees, guards and supervisorsas defined in the Act, which Local 46 won, and whichresulted in the issuance of a Certification of Representativeto Local 46 on March 29, 1971.As already noted, after the certification of Local 46 bythe above Regional Director, Respondent filed with theBoard a "Request for Review" of the Regional Director'srulings on its objections to the election leading to thatcertification.This request was denied on the ground thatwhere the parties have entered into a consent electionagreement(the reference being to an agreement forconsent election,as here,)the Board "will not intervenewhen any of the parties indicate disapproval of thejudgment exercised by the Regional Director." So far asappears, it was not contended before the Board that theRegionalDirector'sdeterminationswere arbitrary orcapricious.Nevertheless,Respondent now attacks thevalidity of the certification of Local 46 on the ground,namely, that it was not granted a review of the RegionalDirector's determinations of the objections to the election,and on the further ground that the Regional Directorshould not have proceeded with the above election, eventhough it had filed a request to proceed with the RegionalDirector, because its request to proceed was conditionedon both Local 46 and Local 840 filing identical requests toproceed. It appears that this latter contention was notraised before the Regional Director as an objection to theconduct of the election, and it is not urged that thiscontention is based on newly discovered or previouslyunavailable evidence. Further, there is no likelihood thatthe claimed failure of the Regional Director to obtainrequeststo proceed from Locals 46 and 840 could haveaffected the results of the instant election. It followstherefrom, and I find, that no basis exists for not givingfinalitytotheRegionalDirector'sdeterminations.25Accordingly, I conclude, and find further, that Local 46was at all timesmaterial herein the lawfully certifiedbargaining agentin anappropriate unit of all drivers,helpers, and warehousemen of Respondent, exclusive ofsalesmen,office clerical employees, guards and supervisorsas defined in the Act.b.Local 46's requestsof Respondentto bargain inthe certifiedunitand Respondent's refusalUnder date of April 20, 1971, Val Frank, as businessagentof Local 46, wrote to Gianquinto, as president ofRespondent, the following letter requesting,interalia,negotiationslooking toward a collective-bargaining agree-ment:In view of the fact that the National Labor RelationsBoard has now dismissed your "Request for Review" inre the above, and in further view of the fact that yourattorney,Mr. Baratta advised our attorney,Mr.Weinmann, that you would bargain once the Boardpassed on your "appeal", we now again call upon youto meet with me on Thursday, April 29, 1971 at 10:00A.M. at your office to commence negotiations.Unless I hear from you to the contrary, I will assumethat you will meet with me on that day, time and place.We also demand immediate reinstatement of yourimproper laid off employees.At the time and date indicated in this letter, Frankappeared at Respondent's office, although no reply to thisletter had been received from Respondent. Frank referredto the letter to Gianquinto as the reason for his visit. Atthis,Gianquinto expressed surprise that Frank had notgotten his letter in reply; and then, upon inquiring from hissecretary, reported back that the letter was still in theoffice. Thereupon, Gianquinto hand delivered the answer-ing letter, dated April 27, 1971, to Frank. It read asfollows:This is to acknowledge your letter of April 20, 1971.We have readits contentsand wish to inform youthat it contains erroneous statements.As you know there are still issues that must beresolved in this case.We shall contact you after aresolution is made, and all outstanding problems arefinalized.The testimony is in conflict as to what conversationensued.According to Frank, he said to Gianquinto, insubstance, that he could not understand why Gianquintowould not respect the outstanding certification of Local 46and sit down and bargain, and Gianquinto replied that hewanted his day in court and that "the NLRB isn't God."Whereupon, he left without a date being set for furtherdiscussionsof the matter. In contrast to the above,Gianquinto testified that he did not say anything otherthan what was in the letter; and he specifically deniedsaying anything about going to the courts, but did not denytheother attribution by Frank to him. In all thesecircumstances, and as Frank's testimony impressed me asbeing more reliable, I credit him, and find, that Gianquintomade the remarks attributed to him by Frank.The next discussion between Respondent and Local 46on the matter of whether Respondent would honor thecertification and bargain occurred on the morning of May28,when Local 46 began to picket Respondent's premiseswith signs saying that Quintree Distributors was refusing tobargain with Local 46. At the time, some of Respondent'semployees were outside the plant serving as pickets, andalso present were Neil Borra, the president of Local 46, andfour union delegates. Gianquinto approached the group,and Borra and he then had a conversation which was, insubstance, as follows:26 Bona asked Gianquinto whyRespondent did not "sign up" with Local 46 and "forgetabout it and be happy?" And Gianquinto replied that hewas surprised to see the picketing, that he could notbargain as he did not feel that the certification was valid,and that the Board or the courts will decide whether thecertification is valid, and, if it is found to be valid,Respondent would then bargain. So far as appears, therehas been no discussion between the parties on this mattersince this episode.Respondent admits that it has refused to bargain with25SeeCarlisle Paper Box Company,398 F 2d I (C A 3), enfg 167 NLRB26Only Gianquinto testified with respect to this episode144 QUINTREE DISTRIBUTORS, INC.Local 46, but denies that it has violated the Act thereby,relying in that connection on the claimed invalidity of thecertification of Local 46. And it contends further that,insofar as it has refused to bargain after May 28, suchrefusalwas justified because Local 46 has engaged inviolations of Section 8(b)(1)(A) and (4) since that date. Asto the latter contention, I construe it as raising the issue ofthe propriety of entering a bargaining order herein, shouldRespondent's refusal to bargain be found to have violatedthe Act. As to the former contention, it is well establishedthat an employer must honor a certification of representa-tives for a period of a year, absent unusual circum-stances.27 In view of the absence of any showing here ofunusual circumstances, and as I have found that no reasonappears for not giving finality to the Regional Director'scertificationofLocal 46, I conclude, and find, thatRespondent refused to bargain with Local 46 on and afterApril 29, 1971, in violation of Section 8(a)(5) of the Act.4.The nature of the strikeIt is apparent from the foregoing, including the legendon the picket signs carried by the strikers, that the strikeaction on May 28 and thereafter was caused by Respon-dent's refusal to bargain. In view of my finding above thatsuch refusal to bargain was an unfair labor practice inviolation of Section 8(a)(5), it follows, and I find, that thestrike was an unfair labor practice strike.5.The misconduct during the strikeThe undisputed testimony shows that picketing began onMay 28 and lasted until July 22; that until about June 22,the pickets consisted of Respondent's drivers who wereadherents of Local 46; that commencing on June 28 anduntil July 22, the number of pickets was supplemented withoutside drivers, i.e., drivers for Schaeffer beer and driversforRheingold beer; and that picket line misconduct wasmore intense during the latter period, with the participantstherein being, for the most part, these outside drivers, whowere not named in the record, as a rule, and were identifiedonly as Schaeffer drivers or Rheingold drivers. The recordfurther shows that the forms that the misconduct tookduring the picketing period were, in substance, as follows:Interfering with the movement of Respondent's trucks outof its plant and along the highways, the latter beingaccomplished by outside drivers moving their trucks closeto the path of Respondent's trucks; threatening to inflict,and inflicting, injury on employees; 28 putting the minordaughters of an employee in fear of personal injury by theappearance of four pickets in front of their house in theevening and creating a disturbance, at a time when their27 SeeRay Brooks v NLRB,348 U S 93, see alsoThe DiverseyCorporation,139 NLRB 572, affd 325 F 2d 489 (C A 7)28 Such as (1) jumping on the running board of a truck and grabbing thearm of Respondent's driver and threatening "to kick [the driver's j ass" ifever caught by the picketer; (2) Ed Quinn, the shop steward for Respondentat a Schaeffer plant, threatening Gianquinto on June 28, shortly after theshooting of one Colombo, on that day, that he was "going to get the samething as Colombo got", (3) throwing full cans of beer onto the windshieldsof Respondent's trucks and into the cabs of these trucks, sometimes strikingthe drivers, and (4) threats to beat up Respondent's drivers, and/or to runthem off the road29 Such as (1) putting pebbles in gas tanks of Respondent's trucks and403father was not a home; threatening to inflict, and inflicting,damage to Respondent's trucks and property;29 engaginginmass picketing at Respondent's premises; attempting toprevent employees from making a delivery to one of thecustomers of Respondent; 30 and calling Respondent'semployees scabs and hurling four-letter epithets at them.Upon the basis of the entire record, I make thefollowing:CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section2(2), 2(6),and (7)of the Act.2.Local 46 isa labor organization within the meaningof Section2(5) of the Act.3.By the following conduct which interfered with,restrained, and coerced employees in the exercise of therightsguaranteed in Section7 of the Act,Respondent hasengaged in and is engaging in unfair labor practices withinthe meaning of Section 8(a)(1) of the Act: 31(a) Interrogating employees concerning the union atti-tudes and desires of their fellow employees,and as to howtheywere going to vote in the upcoming Board elections.(b)Threatening employees with economic reprisalsshould Local 46 beselected as their bargaining agent in anupcoming election.(c) Promising employees economic benefits should Local46 not be selected by them as their bargaining agent in anupcoming election.(d)Urging employees to reject the respective labororganizations which were seeking to represent them forcollective-bargaining purposes and, instead, to form acommittee of their own to do so.(e)Soliciting an employee to take the leading role informing a committee to represent its employees inbargaining collectively with it.(f)Telling its employees,in the context of pending Boardelections,that it would withhold their usual Christmasbonus, and/or actually withholding that bonus.(g) Dealing separately with its employee drivers,notwith-standingthat Local46 was then their collective-bargainingagent,and attempting to induce them to abandon Local 46and enter into individual contractual relationships with it.4.By the following conduct Respondent discriminatedin regard to the hire and tenure of employment of itsemployees and has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)(3) of theAct:(a) Layingoff employees Nathan Granger,John Marou-sek,Thomas Farrell,and John Dobrie, effective as' ofFebruary 8,1971; and also laying off employees Robertremoving gas caps,(2) Jumping onto the truck through the rear andthrowing cases of beer from the truck to the ground,(3) spraying beer fromopen cans of beer on the windshields of Respondent's trucks, letting air outof tires of Respondent's trucks,(4) cutting the air lines on Respondent'strucks,and(5) thorwing stones on Respondent'spremises,striking anemployee on the elbow with one of them, and causing the employee to jerkthe handle of a pallet and the cases of beer thereon to fall to the floor.30This consisted of kicking over a handtruck loaded with beer caseswhich were about to be delivered from the truck to the customer's store, andcausing breakage of bottles of veer, delivery was made only after policewere summoned to the scene31SeeHaines Meats and Provisions,Inc,170 N LRB 37. 404DECISIONSOF NATIONALLABOR RELATIONS BOARDCarlton,StewartGreene,Robert Tripptree,ThomasKleinklaus, and Andrew Drier,effective as of February 22,1971, because of its animus toward Local 46, which hadrecently won a Board election in their bargaining unit, andits belief thattheywere adherents of Local 46.(b)Discharging Thomas Kleinklaus on March 2, 1971,because of its animus toward Local 46, which had recentlywon a Board election in his bargaining unit, and its beliefthat he was an adherent of Local 46.(c) Failing to pay employee Robert Carlton the wages hehad lost during the first week of his disablement, due to ajob-connectedinjury,because of its animus toward Local46,which had recently won a Board election in hisbargaining unit,and also because of its belief that he hadlied to Respondent when he said he was going to voteagainst Local 46 in that election.5.By refusing on and after April29, 1971,to bargaincollectively with Local 46, the certified bargaining repre-sentative in the following appropriate unit,Respondent hasengaged in unfair labor practices in violation of Section8(a)(5) of the Act and has interfered with,restrained, andcoerced its employees in violation of Section 8(a)(1) of theAct:All drivers,helpers, and warehousemen of Respondent,exclusive of salesmen, office clerical employees,guardsand supervisors as defined in the Act.6.Thestrike by Local 46 against Respondent was anunfair labor practice strike from its inception on May 28,1971, and continued to be such thereafter.7.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and(7) of the Act.8.Respondent has not violated theAct bydischargingRobert Carlton on or about May14, 1971.REMEDYHaving found that Respondent engaged in unfair laborpractices within the meaning of Section 8(a)(1), (3), and (5)of the Act, I shall recommend that a broad order issue thatit cease and desist therefrom, and that it affirmatively takesuch action as will dissipate the effects of its unfair laborpractices. In the latter connection, having found thatRespondent violated Section 8(a)(3) and (1) of the Act bydischarging Thomas Kleinklaus, I shall also recommendthat Respondent offer him immediate and full reinstate-ment to his former job or, if that job no longer exists, to asubstantially equivalent position, without prejudice to hisseniority or other rights and privileges, and make himwhole for any loss of earnings he may have suffered duringthe period of this discrimination against him by paymentto him of a sum of money equal to that which he wouldhave earned as wages from the date of such discriminationto the date of Respondent's offer of reinstatement, less hisnet earnings during such period, with backpay and interestthereon to be computed in the manner prescribed by theBoard inF.W. Woolworth Company,90 NLRB 289, and IsisPlumbing & Heating Co,138NLRB 716. In addition,having found, in the case of Kleinklaus, that Respondent32Although there is evidence in the record of misconduct by some ofthese strikers while picketing during the strike, such misconduct has notbeen raised as a defense to their reinstatement As this is an affirmativedefense, and Respondent has not urged it before me,Ineed not,and do not,violated Section 8(a)(3) and (1) of the Act by laying him offbefore the above discharge, and having found similarviolations with respect to the layoffs of employees NathanGranger, JosephMarousek,Thomas Farrell, JosephDobrie, Robert Carlton, Stewart Greene, Robert Tripptree,and Andrew Drier; and having found further that thesesectionswere alsoviolated,in the caseof Carlton, byfailing to pay Carlton wages for his first week ofdisablement because of a job-connected injury,Ishallrecommend that they be made whole by Respondent forany loss of earnings each may have suffered during theperiod of this discrimination(i.e.,with respect to thelayoffs, for the days in February 1971, which wereregularworking days for drivers, and during which each did notwork,less his net earnings during thatperiod,together withinteresttobe computed; and, with respect to thedisablement of Carlton, for the days which were regularworking days during the first week of his disablement inMarch 1971, together with interest to be computed. Also,as I have found that Respondent violated Section 8(a)(1) oftheAct in illegally withholding from its employees theirChristmas bonus in 1970, I shall recommend that Respon-dent pay to them the amount thereof,together with interestto be computed. Further, as I have found that the strikewhich began on May 28, 1971,has been an unfair laborpractice strike from its inception,and as the strikers hadnot as of the time of the instant hearing abandoned thestrike and appliedfor reinstatement,Ishall recommendthatRespondent reinstate such strikers upon application,dismissing,ifnecessary,personshired byRespondent onor afterMay 28, 1971;32however, should Respondentrefuse to reinstate them,Respondent shall then makewhole each such employee for any loss of earnings sufferedby him forso long as such refusal continues, beginning 5daysafter he applies for reinstatement.Finally, as I have found that Respondent refused tobargain collectivelywithLocal 46, the duly certifiedbargaining agent of its drivers, helpers,and warehousemen,in violation of Section 8(a)(5) and(1) of the Act,I shallalso recommend affirmatively that Respondent bargainwith Local 46, upon request. In so recommending, I havetaken cognizance of Respondent'scontention, in sub-stance,during the hearing,that the Board's holding in thecase ofHerbert Bernstein,Alan Bernstein,Laura Bernsteind/b/a Laura Modes Company,144 NLRB 1592, precludesthe issuance of a bargaining order because of the evidenceherein as to violations by Local 46 of Section 8(b)(1)(A)and 8(b)(4) of the Act.33 In the citedcase, the union baseditsclaim to majority status on employee authorizationcards and the respondent refused to grant it voluntaryrecognition.Whereupon,the union evidenced a totaldisinterest in enforcing its representationrightsthrough thepeaceful legal process provided by the Act and engaged inunprovoked and irresponsible physical assaults uponofficials of the respondent.In refusing to issue a bargainingorder in that case,the Board said, "We conclude that, inthe particular circumstances of this case, the policies of thereach that issue33No allegations of Sec 8(b)(4)of the Act appear in any of thecomplaints issued herein QUINTREE DISTRIBUTORS, INC.405Act and the legitimate interests of the public and theparties will best be served by denying to the Union theright to invoke our statutory processes in aid of a demandfor recognition as bargaining representative of Respon-dent's employeesunless and until it demonstrates its majorityamong those employees through Board election procedures"(emphasis supplied). The facts in the instant case are notopposite to those in the cited case. Here, Local 46 gainedits right to bargain for the affected employees by resortingto the Board's processes under the Act, and by winning anelection held pursuant to all consent election agreement;and Respondent thereafter resisted its peaceful efforts atbargaining for these employees as their certified bargainingagent. Also, in contrast to the cited case, the imsconduct,which occurred, took place in the heat of picket linetensions34and against a background of its unlawful refusalto bargain and other extensive unfair labor practices, asfound herein. It follows therefrom, and I find, that this caseisnot one in which an affirmative bargaining order shouldbe refused.35Upon the basis of the foregoing findings of fact andconclusions of law, and upon the entire record in the case,I hereby issue the following recommended: 36ORDERRespondent,itsofficers,agents, and representatives,shall:1.Cease and desist from:(a) Interfering with,restraining,or coercing employees inthe exercise of the rights guaranteed in Section 7 of the Actby(1) Intenrgating employees concerning the union atti-tudes and desires of their fellow employees, and as to howthey were going to vote in the upcoming Board elections;(2)Threatening employees with economic reprisalsshould Local 46 be selected as their exclusive bargainingagent in an upcoming election;(3) Promising employees economic benefits should Local46 not be selected by them as their exclusive bargainingagent in an upcoming election;(4)Urging employees to reject the respective labororganizations which were seeking to represent them forcollective-bargaining purposes and, instead,to form acommittee of their own to do so;(5)Soliciting an employee or employees to take the34As already found the picketing began on May 28 and ended on July22, 197135After, the close of the hearing, Respondent filed a motion herein toreopen the record to take additional evidence as to subsequent misconductby Local 46, which allegedly contravened the Act Thereafter, I issued toRespondent a rule to show cause why the motion should be grantedRespondent failed to respond to the rule to show cause within the timealloted therefor, and, instead, made a telegraphic request for additional timeto respond I thereupon instructed Respondent to advise the parties of itsrequest and the reason therefor, and to inform me thereof so thati couldrule upon its request Not having heard from Respondent within 6 daysthereafter, I denied Respondent's motion to reopen the record, but grantedRespondent the opportunity to include in its brief an offer of proof as towhat its witnesses would have testified had the motion to reopen beengrantedRespondent thereupon excepted, by telegram, to my ruling on itsmotion to reopen, and upon the request for additional time, it also indicatedtherein that it was not going to file a brief, when due, and requested me "toleading role in forming a committee to represent itsemployees in bargaining collectively with it;(6) Telling its employees, in the context of pending Boardelections, that it would withhold their usual Christmasbonus, and/or actually withholding that bonus;(7)Dealing separately with its employees, notwithstand-ing that Local 46 is their exclusive bargaining agent, andattempting to induce them to abandon Local 46 and enterinto individual contractual relationships with it.(b)Discharging or refusing to reinstate employees, orlaying off employees, or failing to pay employees wages forthe first week of their disablement due to a job-connectedinjury, for antiunion reasons.(c)Refusing to bargain collectively in good faithconcerning rates of pay, wages, hours, or other conditionsof employment with Local 46 as the exclusive representa-tiveof its employees in the following appropriate unit:All drivers, helpers, and warehousemen of Respondent,exclusive of salesmen, office clerical employees, guardsand supervisors as defined in the Act.(d) In any other manner interfering with, restraining, orcoercing employees in the exercise of the rights guaranteedin Section 7 of the Act, except to the extent that such rightsmay be affected by an agreement requiring membership ina labor organization as a condition of employment asauthorized by Section 8(a)(3) of the Act.2.Take the following affirmative action which willeffectuate the policies of the Act:(a)Offer Thomas Kleinklaus immediate and full reins-tatement to his former job or, if thatjob no longer exists, toa substantially equivalent position, without prejudice to hisseniority or other rights and privileges, and make himwhole for any loss of earnings he has suffered, in themanner set forth in the section hereof entitled "TheRemedy."(b)Make whole, in the manner set forth in the Remedysection,Thomas Kleinklaus, Nathan Granger, JosephMarousek, Thomas Farrell, Joseph Dobrie, Robert Carl-ton, Stewart Greene, Robert Tripptree, and Andrew Drierfor any loss of earnings by reason of their respectivediscriminatory layoffs in February 1971.(c)Make whole, in the manner set forth in the Remedysection, Robert Carlton for any loss of earnings due to thediscriminatory failure to pay him wages for the first weekof his disablement in March 1971 by reason of a job-connected injury.(d)Make all its employees whole by paying them thegive serious consideration [to] application of [theLaura Modescase] toQuintree-Local 46 case " It is apparent from my findings above,however,that, irrespective of whetheradditional misconductby Local 46 occurredafter the instant hearing,theLauraModescase doesnot preclude abargaining order hereinBut,Respondent is notthereby precluded fromhereafter moving beforethe Boardto revoke Local 46's certification, shouldLocal 46 fail to fulfill its statutoryobligations as the exclusivebargainingrepresentative of the employees in the certifiedunit SeeAltonManufactur-ing Corporation,136 NLRB 850,Hotel Properties, Inc, d/b/a The LandmarkHotel and Casino,194 NLRB No 13936 in the eventno exceptions are filed as provided by Sec 102 46 of theRules andRegulationsof the National LaborRelationsBoard, thefindings,conclusions,and recommended Order herein shall, as provided in Sec102 48 of the Rules andRegulations, be adopted by the Board and becomeits findings,conclusions,and Order,and all objections thereto shall bedeemed waived for all purposes 406DECISIONSOF NATIONALLABOR RELATIONS BOARD1970 Christmas bonus which was illegally withheld fromthem, in the manner set forth in the Remedy section.(e)Upon application, offer immediate and full reinstate-ment to those of its employees whojoined the unfair laborpractice strike and are still on stnke37 to their former jobsor, if any of such jobs no longer exist, to substantiallyequivalent jobs, without prejudice to their seniority andother rights and privileges, dismissing, if necessary, personshired by it on or after May 28, 1971. And finally makewhole any of such last-mentioned employees for any lossof earnings suffered, if it should refuse to reinstate him, forso long as the refusal continues, beginning 5 days after saidemployee applied for reinstatement, and computing theloss of earnings in the manner set forth in the sectionhereof entitled "The Remedy."(f)Preserve and, upon request, make available to theBoard or its agent, for examination and copying, all payrollrecords,social security records, timecards, personnelrecords and reports, and all other records necessary oruseful to determine or compute the amounts of backpaydue, as herein provided.(g)Notify Thomas Kleinklaus and each of its unfairlabor practice strikers, if presently serving in the Armed31As the record does not contain a complete list of those of itsemployees who engaged in the strike in question, this is to be determined atthe compliance stage of this proceeding.as In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the wordsin the noticereading "Posted byOrder of the National Labor Relations Board" shall be changed to read"PostedPursuantto a Judgment of the United States Court of AppealsForces of the UnitedStates,of their right to fullreinstatement upon application, in accordance with theSelective Service Act and the Universal Military Trainingand Service Act, as amended, after discharge from theArmed Forces.(h) Post at its plant in Sayville, New York, copies of theattached noticemarked "Appendix "38 Copies of saidnotice, on forms provided by the Regional Director forRegion 29, after being signed by a representative ofRespondent, shall be posted by Respondent immediatelyupon receipt thereof and be maintained for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondentto insurethat said notices are not altered, defaced, or covered byany other material.(i)Notify the said Regional Director,in writing,within20 days from the receipt of this Decision, what stepsRespondent has taken to comply herewith.39IT IS FURTHER RECOMMENDED that the consolidatedcomplaint, as amended, dated September 30, 1971, bedismissed insofar as it alleges violations of the Act byRespondent not found herein.Enforcingan Order of the National LaborRelations Board "39 In the eventthat thisrecommended Order is adoptedby the Boardafter exceptions have beenfiled, this provision shall be modified to read"Notify saidRegionalDirector,for Region 29, in writing,within 20 daysfrom thedate of this Order, what stepsRespondent has takento complyherewith."